Dreyfus Select Managers Small Cap Growth Fund ProspectusJuly 1, 2013 Class Ticker A DSGAX C DSGCX I DSGIX Y DSGYX As with all mutual funds, the Securities and Exchange Commission has not approved or disapprovedthese securities or passed upon the adequacy of this prospectus. Any representation to the contrary isa criminal offense. ContentsFund Summary Fund Summary 1 Fund Details Goal and Approach 5 Investment Risks 7 Management 8 Shareholder Guide Choosing a Share Class 11 Buying and Selling Shares 14 General Policies 17 Distributions and Taxes 18 Services for Fund Investors 18 Financial Highlights 21 For More InformationSee back cover. Fund SummaryInvestment ObjectiveThe fund seeks capital appreciation. Fees and ExpensesThis table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in certain funds in the Dreyfus Family of Funds. More information about these and other discounts is available from your financial professional and in the Shareholder Guide section beginning on page 11 of this prospectus and in the How to Buy Shares section and the Additional Information About How to Buy Shares section beginning on page II-1 and page III-1, respectively, of the fund's Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Class Y Maximum sales charge (load) imposed on purchases(as a percentage of offering price) 5.75 none none none Maximum deferred sales charge (load)(as a percentage of lower of purchase or sale price) none* 1.00 none none Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Class Y Management fees .90 .90 .90 .90 Distribution (12b-1) fees none .75 none none Other expenses (including shareholder services fees)** .53 .51 .13 .12 Total annual fund operating expenses 1.43 2.16 1.03 1.02 Fee waiver and/or expense reimbursement*** (.13) (.11) - - Total annual fund operating expenses(after fee waiver and/or expense reimbursement) 1.30 2.05 1.03 1.02 *Class A shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a deferred sales charge of 1.00% if redeemed within one year.**Other expenses for Class Y are based on estimated amounts for the current fiscal year.***The Dreyfus Corporation has contractually agreed, until at least July 1, 2014, to waive receipt of its fees and/or assume the expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.05%. On or after July 1, 2014, The Dreyfus Corporation may terminate this expense limitation at any time. ExampleThe Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the fund's operating expenses remain the same. The one-year example and the first year of the three-, five- and ten-years examples are based on net operating expenses, which reflect the expense waiver/reimbursement by The Dreyfus Corporation. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $700 $989 $1,300 $2,179 Class C $308 $665 $1,149 $2,484 Class I $105 $328 $569 $1,259 Class Y $104 $325 $563 $1,248 1 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Class A $700 $989 $1,300 $2,179 Class C $208 $665 $1,149 $2,484 Class I $105 $328 $569 $1,259 Class Y $104 $325 $563 $1,248 Portfolio TurnoverThe fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund's performance. During the most recent fiscal year, the fund's portfolio turnover rate was 111.48% of the average value of its portfolio.Principal Investment StrategyTo pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in the stocks of small cap companies. The fund currently considers small cap companies to be those companies with market capitalizations that fall within the range of companies in the Russell
